DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the Application No. 16/942,992 filled on 07/30/2020.
Claims 1-8 are presented for examination.

Claim Objections
Claims 1-7 are objected to because of the following informalities:
a)	Regarding claim 2, the phrase “a hybrid vehicle” son line 1 should apparently be “[[a]]the hybrid vehicle”. Appropriate correction is required. 
b)	Regarding claim 3, the phrase “a hybrid vehicle” on line 1 should apparently be “[[a]]the hybrid vehicle”. Appropriate correction is required. 
c)	Regarding claim 3, the phrase “a higher-speed side” on line 5 should apparently be “[[a]]the higher-speed side”. Appropriate correction is required. 
d)	Regarding claim 4, the phrase “a hybrid vehicle” on line 1 should apparently be “[[a]]the hybrid vehicle”. Appropriate correction is required. 
e)	Regarding claim 5, the phrase “a hybrid vehicle” on line 1 should apparently be “[[a]]the hybrid vehicle”. Appropriate correction is required. 
f)	Regarding claim 6, the phrase “a hybrid vehicle” on line 1 should apparently be “[[a]]the hybrid vehicle”. Appropriate correction is required. 
g) 	Regarding claim 7, the phrase “a hybrid vehicle” on line 1 should apparently be “[[a]]the hybrid vehicle”. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 2, the phrase “the drive power sources for travel and driving wheels” on line 3 renders the claim indefinite because it is unclear whether  the phrase “drive power sources” is referred to supercharger and rotary machines or other drive sources. If the phrase is referred to supercharger and rotary machine as cited on line 1 of claim 1, then the applicant may overcome the rejection  by amending the claim 2, lines 2-3 as “the hybrid vehicle includes an automatic transmission in a power transmission path between the 
Claim 3 is rejected by the virtue of their dependency on rejected claim 2.

Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “state determining unit” in Claims 1, 3, 5, 7; “torque compensation unit” in claim 1; and “stored electric power decrease curving unit” in claims 1-7, have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means for” coupled with functional language without reciting sufficient structure to achieve the function.   
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1-7, claim elements “state determining unit” in claims 1, 3, 5 and 7; and claimed element “stored electric power decreasing curbing unit” in claims 1-7 are limitations that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material or acts to the function. The specification is devoid of adequate structure to perform the claim function and the specification does not provide sufficient details such as one of ordinary skills in the art would understand which structures perform(s) the claim function, whether it is a software or a hardware structure.
Therefore, the claims 1-7 are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 2-7 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of its dependency on the rejected claim base claims. 

Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
 (b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As described above from the 112(f) interpretation and 112 (b) rejection, the disclosure does not provide adequate structure for “state determining unit” to perform corresponding claimed function in claims 1, 3, 5 and 7 and “stored electric power decreasing curbing unit” to perform corresponding claimed functions in claims 1-7. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Therefore, the claims 1-7 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.
Claims 2-7 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because of its dependency on the rejected base claims.

Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nagakura (US 2013/0174806) in view of Nagase et al. (US 4,565,178) (hereinafter Nagase) and further in view of Katsumata et al. (US 2018/0170345) (hereinafter Katsumata).

Claim 1. Nagakura teaches a  controller for a hybrid vehicle (See Fig. 1, ECU), the hybrid vehicle including an engine (See Fig. 1, Para. [0147], discloses “engine 20”) with a rotary machine serving as a drive power source for travel (See Para. [0003], “an electric motor as drive sources (power sources), and that travels while controlling an output torque of each of the drive sources”), and a power storage device configured to transmit and receive electric power to and from the rotary machine (See Para. [0111], “the battery 63 is charged with a redundant electric power (electric power that is not consumed by the second motor generator MG2) that is generated by the first motor generator MG1”), the controller comprising:
a torque compensation unit configured to compensate for a torque shortage of the engine by a torque of the rotary machine (See Para. [0015]-[0016], [0147], discloses “the output torque of the engine 20 is transmitted to the drive shaft 53 by the power transmission mechanism is compensated by the output torque of the electric motor MG2”);
Nevertheless, Nagakura does not explicitly spell out  a supercharger serving as a drive power source for travel, the controller comprising:
a state determining unit configured to determine whether an operation of the supercharger is limited;
the operation of the supercharger is limited; and 
a stored electric power decrease curbing unit configured to curb a decrease in an amount of electric power stored in the power storage device more when it is determined that the operation of the supercharger is limited than when it is determined that the operation of the supercharger is not limited.
Nagase teaches, out  a supercharger serving as a drive power source for travel (See Abstract and/or Summary, “limit the functions of the supercharging system in order to reduce engine power loss during idling, low-load and deceleration ranges, in which no supercharge required”), the controller comprising:
a state determining unit configured to determine whether an operation of the supercharger is limited (See Col. 1, lines 09-28, Col. 4, lines 1-11, discloses “limiting the function of supercharging system” which constitutes the claimed invention”);
the operation of the supercharger is limited (See Col. 1, lines 09-28, Col. 4, lines 1-11, discloses “limiting the function of supercharging system” which constitutes the claimed invention”); and 
a stored electric power decrease curbing unit configured to curb a decrease in an amount of electric power (See Col. 1, lines 29-42,“The present invention is directed to a system to control the activation and deactivation of superchargers in internal combustion engines”, and Col. 4, lines 1-11, “while the supercharger 14 is still being driven by the engine, the engine power loss is reduced, as indicated by segment a-bin FIG. 3, due to the by-pass control valve 17 being in its fully open position”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Nagakura with the teaching of Nagase to incorporate the feature in order to maintain efficiencies of a smaller engine.
Nevertheless, the teaching of Nagakura as modified by the teaching of Nagase does not teach, “a stored electric power decrease curbing unit configured to curb a decrease in an amount of electric power stored in the power storage device more when it is determined that the operation of the supercharger is limited than when it is determined that the operation of the supercharger is not limited.”
However, Katsumata teaches, , a stored electric power decrease curbing unit configured to curb a decrease in an amount of electric power stored in the power storage device more when it is determined that the operation of the supercharger is limited than when it is determined that the operation of the supercharger is not limited (See Para. 0004], [008], [0010], [0030], and/or see Para. [0057]-[0061], discloses  the general conditions of the claimed invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Nagakura in view of the teaching of Nagase and with the teaching of Katsumata to incorporate the feature in order to prevent or suppressing deterioration in component durability or a strange feeling given to a driver at the time of a power-on shift-down action of an automatic transmission).

Claim 4. The teaching of Nagakura as modified by the teaching of Nagase and Katsumata teaches the controller for a hybrid vehicle according to claim 1, wherein the stored electric power decrease curbing unit is configured to increase a regenerative torque at a time of regeneration of the rotary machine when it is determined that the operation of the supercharger is limited than when it is determined that the operation of the supercharger is not limited (See Nagakura, Para. [0011] and/or Para.  [0111], discloses the general conditions of the claimed feature, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Nagakura in view of the teaching of Nagase and with the teaching of Katsumata to incorporate the feature in order to operate engine more efficiently). 

Claim 5. The teaching of Nagakura as modified by the teaching of Nagase and Katsumata teaches the controller for a hybrid vehicle according to claim 4, wherein:
the state determining unit is configured to determine continuity of a state in which the operation of the supercharger is limited (See Katsumata, Para. [0073], discloses the general conditions of the claimed feature, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Nagakura in view of the teaching of Nagase and with the teaching of Katsumata to incorporate the feature in order to operate engine more efficiently); and
the stored electric power decrease curbing unit is configured to set an amount of increase of the regenerative torque at the time of regeneration of the rotary machine to be greater when it is determined that the state in which the operation of the supercharger is limited is long than when it is determined that the state in which the operation of the supercharger is limited is short (See Katsumata, [00040], [0067], discloses the general conditions of the claimed invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Nagakura in view of the teaching of Nagase and with the teaching of Katsumata to incorporate the feature in order to prevent or suppressing deterioration in component durability or a strange feeling given to a driver at the time of a power-on shift-down action of an automatic transmission).

Claim 6. The teaching of Nagakura as modified by the teaching of Nagase and Katsumata teaches the controller for a hybrid vehicle according to claim 1, wherein the stored electric power decrease curbing unit is configured to limit travel with only the rotary machine as the drive power source for travel when it is determined that the operation of the supercharger is limited than when it is determined that the operation of the supercharger is not limited (See Katsumata, Para. 0004], [008], [0010], [0030], and/or see Para. [0057]-[0061], discloses  the general conditions of the claimed invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Nagakura in view of the teaching of Nagase and with the teaching of Katsumata to incorporate the feature in order to prevent or suppressing deterioration in component durability or a strange feeling given to a driver at the time of a power-on shift-down action of an automatic transmission).

Claim 7. The teaching of Nagakura as modified by the teaching of Nagase and Katsumata teaches the controller for a hybrid vehicle according to claim 6, wherein:
the state determining unit is configured to determine continuity of a state in which the operation of the supercharger is limited (See Katsumata, Para. [0073], discloses the general conditions of the claimed feature, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Nagakura in view of the teaching of Nagase and with the teaching of Katsumata to incorporate the feature in order to operate engine more efficiently); and
the stored electric power decrease curbing unit is configured to set an amount of limitation of travel with only the rotary machine as the drive power source for travel to be greater when it is determined that the state in which the operation of the supercharger is limited is long than when it is determined that the state in which the operation of the supercharger is limited is short (See Katsumata, [00040], [0067], discloses the general conditions of the claimed invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Nagakura in view of the teaching of Nagase and with the teaching of Katsumata to incorporate the feature in order to prevent or suppressing deterioration in component durability or a strange feeling given to a driver at the time of a power-on shift-down action of an automatic transmission).

Claim 8 is a method claim corresponding to a controller for a hybrid vehicle claim 1 above. Therefore, Claim 8 is rejected for the same rationales set forth as above.

Claim Objections (having allowable subject matter)
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and written to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and claims objections for informalities, set forth in this Office action. 
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 2, the teaching of Nagakura as modified by the teaching of Nagase and Katsumata the controller for a hybrid vehicle according to claim 1, wherein: the hybrid vehicle includes an automatic transmission in a power transmission path between the drive power sources for travel and driving wheels (See Katsumata, at least, Abstract, Para. [0004], [0007]); Katsumata further discloses in Para. [0042], [0044], [0052], discloses “gear shift up and down”, but none of the prior arts as cited above does not explicitly spell out wherein the stored electric power decrease curbing unit is configured to shift a gear shifting line of the automatic transmission to a higher-speed side when it is determined that the operation of the supercharger is limited than when it is determined that the operation of the supercharger is not limited and in combination of all the limitations of claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Primary Examiner, Art Unit 3664